Citation Nr: 0006445	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, right knee.

2.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, left knee.

3.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

4.  Entitlement to service connection for muscle aches as due 
to an undiagnosed illness.

5.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1981 to 
December 1992.  He served in Southwest Asia from December 
1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluations for patellofemoral syndrome, right 
knee and patellofemoral syndrome, left knee, and denied 
service connection for memory loss, muscle aches, and 
fatigue, all due to an undiagnosed illness.

The Board remanded these claims in April 1999.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further appellate review.  The 
Board notes that an issue of entitlement to a 10 percent 
disability evaluation for multiple, noncompensable service-
connected disabilities was previously before the Board.  
However, while the case was in remand status, the RO granted 
a 10 percent disability evaluation under 38 C.F.R. § 3.324 
(1999) for multiple, noncompensable service-connected 
disabilities.  Thus, that issue is no longer on appeal.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Patellofemoral syndrome, right knee, is currently 
manifested by painful motion with joint or periarticular 
pathology.

2.  Patellofemoral syndrome, left knee, is currently 
manifested by mild laxity.

3.  Competent evidence of objective indications of memory 
loss is not of record.

4.  Competent evidence of objective indications of muscle 
aches is not of record.

5.  Competent evidence of objective indications of fatigue is 
not of record.


CONCLUSIONS OF LAW

1.  Patellofemoral syndrome, right knee, is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5299-
5260-5261 (1999).

2.  Patellofemoral syndrome, left knee, is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5257 
(1999).

3.  The claim for service connection for memory loss as due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for muscle aches as due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for service connection for fatigue as due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The appellant asserts that his service-connected 
patellofemoral syndrome, right knee, and patellofemoral 
syndrome, left knee, are worse than the noncompensable 
evaluations assigned.  He states that he has pain and 
swelling in both knees.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for patellofemoral syndrome, right 
knee, and patellofemoral syndrome, left knee, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on these issues have been 
properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for patellofemoral syndrome, right knee, 
and patellofemoral syndrome, left knee, was granted by means 
of a July 1993 rating decision.  The RO assigned 
noncompensable evaluation for each knee.

The appellant underwent a VA examination in May 1997.  The 
appellant reported that he had pain in his knees when going 
up and down stairs.  He stated that both knees would "pop" 
on occasion.  He denied recent swelling in his knees.  The VA 
examiner stated that the appellant's gait was normal, and the 
knees were symmetrical.  The VA examiner stated that there 
was no swelling, effusion, or angular deformity.  He had full 
extension and 150 degrees of flexion in both knees.  He had 
mild retropatellar crepitation in the right knee and a trace 
of retropatellar crepitation in the left knee.  The VA 
examiner stated that neither knee was tender around the joint 
lines.  Both knees were stable to varus and valgus stress in 
extension and at 30 degrees of flexion.  Anterior and 
posterior drawer tests were negative.  X-rays taken of the 
knees revealed no evidence of fracture, dislocation, 
narrowing of the articular cartilage, osteophyte formation, 
or loose body.  The impression was mild chondromalacia, both 
knees.

In a January 1999 VA outpatient treatment report, the 
appellant complained of swelling in his left knee.  Upon 
physical examination, the VA examiner stated that the 
appellant had edema in the left knee and pain with extreme 
flexion.  Additionally, the VA examiner stated that there was 
pain with palpation medially.  The diagnostic impression was 
knee pain, bursitis.  An x-ray taken of the left knee at that 
time revealed small joint effusion in the suprapatellar 
region.

The appellant had a hearing before this Board Member in 
January 1999.  He stated that both knees would swell; the 
left more so than the right.  He stated that his knees would 
become swollen and painful but not necessarily following 
activity.  Rather, he stated that he would just get pain and 
swelling, which could last from three days to one week.  The 
appellant testified that this would happen approximately 
every other month.  He denied that his knees would lock up on 
him, but reported that they would pop at times.  

The appellant underwent a VA examination in July 1999.  The 
appellant stated that his right knee would become stiff and 
pop all the time.  He stated that standing or walking 
increased discomfort and pain.  Prolonged standing of 
approximately five minutes caused severe pain.  The appellant 
stated that when swelling would occur, it would last four to 
five days.  As to the left knee, the appellant stated that 
the pain was more severe in his left knee than his right 
knee.  He reported swelling and stiffness and the inability 
to squat.  The VA examiner stated that the appellant's gait 
and station were normal and that he was able to heel-and-toe-
walk without any difficulty.  The VA examiner stated that the 
appellant complained of severe pain while squatting and 
rising.  Additionally, he stated that there did not appear to 
be any varus or valgus deformities.

Examination of the right knee revealed no tenderness or 
swelling.  There were mild crepitations heard during active 
and passive range of motion.  Drawer sign and Lachman's were 
negative.  The VA examiner stated that there appeared to be 
mild laxity of the knee joint medially and laterally, but 
that no instability was noted.  The VA examiner stated that 
there was obvious discomfort during medial and lateral stress 
test.  The rotation was normal.  McMurray's sign was 
negative, as was Apley's test.  Active range of motion in the 
right knee was 0 degrees to 130 degrees, and passive range of 
motion was 0 degrees to 134 degrees.  

Examination of the left knee revealed no tenderness or 
swelling.  There was no instability either medially or 
laterally, but there was mild laxity found.  The VA examiner 
noted that the appellant had marked discomfort during varus 
and valgus stress test.  Drawer sign and Lachman's were 
negative.  Active range of motion was 0 degrees to 
132 degrees, and passive range of motion was 0 degrees to 
134 degrees.  The VA examiner stated that there was minimal 
discomfort during passive range of motion at 134 degrees.  
McMurray's sign was negative, as was Apley's test.

The VA examiner stated that upon asking if the appellant had 
any increased pain after the examination, he responded no, 
but stated that he had increased pain by the end of the day.  
The VA examiner stated that functionally, the appellant 
ambulated without any devices.  He stated that there did not 
seem to be any instability or fatigability at the end of the 
examination and that DeLuca could not be delineated 
especially in the absence of remarkable findings during the 
examination.  The VA examiner stated that there were mild 
crepitations during passive range of motion of the left knee.  
He stated that there did not appear to be any functional loss 
of range of motion at the end of the examination; however, he 
noted that medical records indicated that the appellant had 
increased swelling at times.  Additionally, the VA examiner 
noted that an x-ray of the left knee revealed effusion, which 
would indicate, at times, that with an acute exacerbation, 
the appellant could have significant loss of function, loss 
of range of motion, and significant pain and pain during 
motion.  The VA examiner noted that the examination conducted 
that day did not indicate such and that there was no atrophy 
shown.  The impression was chondromalacia patellae of both 
knees.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is warranted for slight 
impairment due to lateral instability or subluxation; a 20 
percent evaluation is warranted for moderate impairment; and 
a 30 percent evaluation is warranted for severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  Under 
Diagnostic Code 5260, flexion limited to 60 degrees warrants 
a 0 percent evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1999).

Under 38 C.F.R. § 4.59 (1999), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  

A.  Patellofemoral syndrome, right knee

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for patellofemoral syndrome, right knee.  In May 1997, there 
was no swelling, effusion, or angular deformity of the right 
knee.  He had full range of motion and mild retropatellar 
crepitation.  There was no tenderness around the joint line, 
and the knee was stable to varus and valgus.  Anterior and 
posterior drawer tests were negative.  In July 1999, there 
was no tenderness or swelling.  Range of motion was 0 degrees 
to 130 degrees actively and 0 degrees to 134 degrees 
passively, and there was mild crepitation during active and 
passive range of motion.  The VA examiner stated that there 
was no instability.  The VA examiner stated that there was 
obvious discomfort during medial and lateral stress tests.  
The VA examiner stated also that the appellant complained of 
severe pain while squatting and rising.  The Board finds that 
such clinical findings establish that the appellant has 
periarticular pathology productive of painful motion in the 
right knee and warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

An evaluation in excess of 10 percent for patellofemoral 
syndrome, right knee, is not warranted.  The Board notes that 
the appellant has been shown to have full range of motion in 
the right knee as to extension and, at worst, 130 degrees of 
flexion.  Such ranges of motion would not warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.  Additionally, the May 1997 and 
July 1999 examination reports revealed no instability in the 
right knee, and thus a compensable evaluation under 
Diagnostic Code 5257 would not be warranted.  See 38 C.F.R. 
Part 4, Diagnostic Code 5257.

Additionally, the Board finds that evaluation in excess of 
10 percent for the right knee is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling in the appellant's 
right knee.  Examination of the appellant's right knee in May 
1997 and July 1999 revealed no instability.  The VA examiner 
stated in the July 1999 examination report that there did not 
appear to be any instability or fatigability at the end of 
the examination and that DeLuca could not be delineated in 
the absence of remarkable findings.  Additionally, the VA 
examiner stated that there did not appear to be any 
functional loss of range of motion.  No atrophy was shown.  
It was noted that the appellant reported extreme pain when 
rising from a squat, which would reveal weakness.  As stated 
above, the appellant's flexion in the right knee has been, at 
worst, 130 degrees.  In order to warrant an evaluation in 
excess of 10 percent for limitation of flexion, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees.  See 38 C.F.R. Part 4, Diagnostic Code 5260.  
Again, the Board finds that the evidence does not establish 
that the appellant's patellofemoral syndrome, right knee, is 
any more than 10 percent disabling.  See 38 C.F.R. § 4.59.

The Board is aware that limitation of motion of the knee may 
be separately rated from instability or subluxation.  
However, the most probative evidence does not establish the 
presence of either subluxation or lateral instability.  
Therefore, separate evaluations are not assignable in this 
case.  The Board has coded the disability under Diagnostic 
Code 5299-5260, as the Court has clearly established that 
functional impairment is to be rated as limitation of motion.  
The appellant is not prejudiced by this determination.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Arnesen v. Brown, 
8 Vet. App. 432 (1995).

The appellant is competent to report his symptoms.  To the 
extent that he has stated that the noncompensable evaluation 
does not contemplate the pain and swelling he experiences in 
his right knee, the Board agrees, and has granted a 
10 percent disability evaluation.  However, to the extent 
that the appellant has implied that an evaluation in excess 
of 10 percent is warranted, the Board finds that the medical 
evidence does not support such an assertion.  The medical 
findings have revealed no more than mild or slight functional 
impairment of the right knee.  The Board attaches greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
An evaluation in excess of 10 percent is not warranted for 
patellofemoral syndrome, right knee.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

B.  Patellofemoral syndrome, left knee

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for patellofemoral syndrome, left knee.  In May 1997, there 
was no swelling, effusion, or angular deformity of the left 
knee.  He had full range of motion and a trace of 
retropatellar crepitation.  There was no tenderness around 
the joint line, and the knee was stable to varus and valgus.  
Anterior and posterior drawer tests were negative.  In 
January 1999, x-rays revealed mild effusion in the left knee.  
The VA examiner stated that the left knee was positive for 
edema and that the appellant had pain with extreme flexion.  
In July 1999, there was no tenderness or swelling.  Range of 
motion was 0 degrees to 132 degrees actively and 0 degrees to 
134 degrees passively, and there was minimal discomfort 
during passive range of motion at 134 degrees.  The VA 
examiner stated that there was no instability either medially 
or laterally, but that there was mild laxity found.  The 
appellant had marked discomfort during valgus and varus 
stress test.  The VA examiner stated also that the appellant 
complained of severe pain while squatting and rising.  The 
Board finds that such clinical findings establish that the 
appellant has slight lateral instability or recurrent 
subluxation to warrant a 10 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.

An evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee, is not warranted.  The Board notes that 
the appellant has been shown to have full range of motion in 
the left knee as to extension and, at worst, 132 degrees of 
flexion.  Such ranges of motion would not warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.  Additionally, the May 1997 
examination report revealed no instability in the right knee, 
and the July 1999 examination report revealed no more than 
mild laxity, and an evaluation in excess of 10 percent under 
Diagnostic Code 5257 would not be warranted.  See 38 C.F.R. 
Part 4, Diagnostic Code 5257.

Additionally, the Board finds that evaluation in excess of 
10 percent for the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling in the appellant's 
left knee at the time of the examination.  Examination of the 
appellant's left knee in May 1997 revealed normal findings.  
The VA examiner in the July 1999 examination report stated 
that there did not appear to be any instability or 
fatigability at the end of the examination and that DeLuca 
could not be delineated in the absence of remarkable 
findings.  Additionally, the VA examiner stated that there 
did not appear to be any functional loss of range of motion.  
No atrophy was shown.  It was noted that the appellant 
reported extreme pain when rising from a squat, which would 
reveal weakness.  As stated above, the appellant's flexion in 
the right knee has been, at worst, 132 degrees.  In order to 
warrant an evaluation in excess of 10 percent for limitation 
of flexion, there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees.  See 38 C.F.R. 
Part 4, Diagnostic Code 5260.  The VA examiner noted that the 
appellant's left knee had shown effusion, which, with an 
acute exacerbation could reveal significant loss of function, 
loss of range of motion, and significant pain and pain during 
motion.  However, the Board finds that the 10 percent 
evaluation is considered adequate to compensate for these 
type of exacerbations.  See 38 C.F.R. § 4.1 (1999).  The 
Board finds that the evidence does not establish that the 
appellant's patellofemoral syndrome, left knee, is any more 
than 10 percent disabling.  See 38 C.F.R. Part 4, Diagnostic 
Code 5257.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that the noncompensable evaluation 
does not contemplate the pain and swelling he experiences in 
his left knee, the Board agrees, and has granted a 10 percent 
disability evaluation.  However, to the extent that the 
appellant has implied that an evaluation in excess of 
10 percent is warranted, the Board finds that the medical 
evidence does not support such an assertion.  The medical 
findings have revealed no more than mild or slight functional 
impairment of the left knee.  The Board attaches greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
An evaluation in excess of 10 percent is not warranted for 
patellofemoral syndrome, left knee.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  Additionally, the disability cannot be attributed by 
history, physical examination, and laboratory tests to any 
known clinical diagnosis.  See id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more or 
exhibit intermittent episodes of improvement and worsening 
over a six-month period.

Based on the above-referenced statutory and regulatory terms, 
the Office of General Counsel has found that the necessary 
elements of a well-grounded claim for an undiagnosed Persian 
Gulf War illness are as follows: (1) proof of active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) proof of one 
or more signs or symptoms of undiagnosed illness; (3) proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (May 3, 1999).

The appellant has stated that he was not seen in service for 
complaints of memory loss, muscle aches, or for fatigue and 
thus reporting the evidence shown in the service medical 
records is not necessary.  Additionally, the appellant has 
stated that he did not engage in combat, thus 38 U.S.C.A. 
§ 1154(b) (West 1991) is not for application.

The appellant underwent a VA examination in April 1997.  The 
appellant complained of memory loss, but the VA examiner 
noted that the appellant had no significant complaints.  On 
neurologic examination, the appellant was alert, oriented, 
and cooperative.  The VA examiner stated that the appellant's 
memory for purposes of the neurologic examination was 
"certainly within normal limits."  Cranial nerves II 
through XII were examined and found to be within normal 
limits.  The motor strength examination was entirely normal 
with normal muscle tone and strength and no atrophy, 
fasciculation, or abnormal movements detectable.  Gait, 
station, Romberg, and coordination were normal.  Sensory 
examination was intact throughout.  Deep tendon reflexes were 
2+ and symmetrical.  The impression was "Normal neurologic 
examination in an individual who is basically asymptomatic 
from a neurologic standpoint."

The appellant underwent a VA psychiatric evaluation in May 
1997.  He stated that it was difficult for him to remember 
things.  He stated that he had forgotten one of his 
appointments at VA.  He denied recent memory problems and 
specifically denied disorientation, frequent misplacing of 
items, failing to turn off appliances, failing to remember 
names of familiar people, or difficulty managing his money.  
The VA examiner stated that the appellant drove a vehicle 
with no difficulty.  The VA examiner stated that the 
appellant was oriented to person, place, situation, and time.  
Remote, recent, and immediate recall were good.  The VA 
examiner stated that the appellant did not have any symptoms 
of sufficient severity to satisfy psychiatric diagnostic 
criteria.

The appellant underwent a VA examination in May 1997.  The 
appellant reported that he had been "kind of tired."  He 
stated that he had been taking vitamins, which he could not 
tell whether they had helped or not.  He stated that he was a 
machine operator.  The appellant stated that he noticed 
fatigue about one year before.  He stated that he felt he was 
not active and not able to carry out the duties of a machine 
operator.  The appellant denied missing work because of 
fatigue.  He described himself as "inactive."  As to muscle 
aches, the appellant stated that they are from one place to 
another, but usually the upper arms, calves, or thighs.  The 
appellant stated that he was no under any exercise program or 
physical therapy.  The VA examiner stated that palpation of 
the arms, thighs, and calves elicited no pain.  The diagnoses 
were subjective history of fatigue and mild myalgias.

The appellant had a hearing before this Board Member in 
January 1999.  He stated that he started noticing memory loss 
about two to three years following his discharge from 
service.  He stated that he felt he still had problems with 
memory loss.  As to muscle aches, the appellant stated that 
he developed this after he noticed memory loss and that his 
muscle aches were not as bad as they had been previously.  As 
to fatigue, the appellant testified that he noticed he was 
easily fatigued soon after he got out of service.  He stated 
that he was not as active as he used to be.

The appellant underwent a VA psychiatric evaluation in July 
1999.  The VA examiner stated that the appellant appeared to 
be alert throughout the interview and during testing, and 
that it was believed that he put forth his best effort on 
testing.  The appellant reported having trouble remembering 
dates.  He stated that he could not remember the last time he 
had been a the VA medical center.  He stated that his biggest 
difficulty was keeping track of appointments.  He also 
reported some difficulty recognizing people he had met 
before, but no problems with recognizing familiar people or 
family members.  The appellant stated that he would misplace 
objects.  He stated that this had been occurring for the last 
seven years, but did not report that it was getting worse 
over time.

The VA examiner stated that a clinical interview and brief 
screening of cognitive and intellectual functioning were 
performed and that the appellant's performance indicated that 
he was currently functioning within the average to above 
average range for his age and education level on tests of 
global intelligence, memory ability, and attention and 
concentration skills.  The VA examiner noted that there was 
no evidence that the appellant attempted to exaggerate or 
malinger symptoms.  Additionally, there was no evidence of 
current cognitive deficits.  The VA examiner stated that the 
appellant did not meet criteria for any psychiatric diagnosis 
and that there was no evidence of memory deficits.

The appellant underwent a VA examination in July 1999.  The 
appellant reported that he felt lazy and described feeling 
"drained."  He stated that he did not exercise and that he 
felt he was not getting enough rest.  He stated that this was 
not a daily problem, but that he noticed it approximately 
four times per week.  The appellant denied missing work due 
to fatigue and denied having to be bedridden due to fatigue.  
As to muscle aches, the appellant stated that he felt that 
his muscles were more sore than normal.  He reported that 
this occurred in the arms and the legs.  He stated that on a 
scale from one to 10, he would describe his muscle aches from 
between three to seven.  He stated that his muscles were not 
sore continuously.  The appellant denied having seen a doctor 
for the muscle aches.  Examination revealed no muscle atrophy 
or weakness.  Reflexes were 2+ and equal throughout.  There 
was no abnormal muscle movements nor fasciculation.  There 
was no heat nor swelling noted of his muscles.  The VA 
examiner stated that the only tender spot related to the 
appellant's knees.  The VA examiner entered a diagnosis of 
subjective history of myalgias and fatigue without objective 
findings.

Prior to adjudicating each claim separately, the Board notes 
that the appellant has met the first element in establishing 
a well-grounded claim for undiagnosed illness-service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He served in Southwest Asia from December 1990 to May 
1991.

A.  Memory loss

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for memory 
loss as due to an undiagnosed illness is not well grounded.  
See VAOPGCPREC 4-99.  The appellant has failed to meet the 
other elements that the Office of General Counsel established 
in determining whether a claim for service connection for 
undiagnosed illness is well grounded.

As to memory loss, the appellant has not brought forth 
evidence that he even has memory loss.  When examined in 
April 1997, the VA examiner stated that the appellant's 
memory from a neurological standpoint was "certainly within 
normal limits."  In a May 1997 psychiatric evaluation, the 
VA examiner stated that the appellant's remote, recent, and 
immediate recall were good and that the appellant did not 
meet the criteria for a psychiatric diagnosis.  Finally, the 
appellant underwent testing in July 1999.  The VA examiner 
stated that the there was no evidence of memory deficits.  
Thus, the appellant has not provided any objective evidence 
of memory loss.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, memory loss; proof of objective 
indications of chronic disability; or proof the chronic 
disability is the result of undiagnosed illness, the 
appellant has not brought forth evidence of a well-grounded 
claim for service connection memory loss as due to an 
undiagnosed illness.  See id.

B.  Muscle aches

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for muscle 
aches as due to an undiagnosed illness is not well grounded.  
See VAOPGCPREC 4-99.  The appellant has failed to meet the 
other elements that the Office of General Counsel established 
in determining whether a claim for service connection for 
undiagnosed illness is well grounded.

As to muscle aches, the appellant has not brought forth 
evidence that he even has muscle aches.  When examined in 
April 1997, the VA examiner stated that the appellant's motor 
strength was entirely normal with normal muscle tone and 
strength and no atrophy, fasciculation, or abnormal movements 
detectable.  Sensory examination was intact, and deep tendon 
reflexes were 2+ and symmetrical.  The VA examiner stated 
that the appellant was asymptomatic from a neurologic 
standpoint.  When examined in May 1997, the VA examiner 
stated that the appellant when the arms, thighs, and calves 
were palpated that no pain was elicited.  The diagnosis was 
subjective history of mild myalgias.  When examined in July 
1999, the VA examiner stated that there was no objective 
findings of myalgias.  Thus, the appellant has not provided 
any objective evidence of muscle aches.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, muscle aches; proof of 
objective indications of chronic disability; or proof the 
chronic disability is the result of undiagnosed illness, the 
appellant has not brought forth evidence of a well-grounded 
claim for service connection muscle aches as due to an 
undiagnosed illness.  See id.

C.  Fatigue

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for fatigue 
as due to an undiagnosed illness is not well grounded.  See 
VAOPGCPREC 4-99.  The appellant has failed to meet the other 
elements that the Office of General Counsel established in 
determining whether a claim for service connection for 
undiagnosed illness is well grounded.

As to fatigue, the appellant has not brought forth evidence 
that he even has fatigue.  When examined in April 1997, the 
VA examiner stated that the appellant's motor strength was 
entirely normal with normal muscle tone and strength and no 
atrophy, fasciculation, or abnormal movements detectable.  
Sensory examination was intact, and deep tendon reflexes were 
2+ and symmetrical.  The VA examiner stated that the 
appellant was asymptomatic from a neurologic standpoint.  
When examined in May 1997, the VA examiner stated that the 
appellant when the arms, thighs, and calves were palpated 
that no pain was elicited.  The diagnosis was subjective 
history of fatigue.  When examined in July 1999, the VA 
examiner stated that there was no objective findings of 
fatigue.  Thus, the appellant has not provided any objective 
evidence of fatigue.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, fatigue; proof of objective 
indications of chronic disability; or proof the chronic 
disability is the result of undiagnosed illness, the 
appellant has not brought forth evidence of a well-grounded 
claim for service connection fatigue as due to an undiagnosed 
illness.  See id.


D.  General duty

The appellant has stated and testified that he believes that 
he has memory loss, muscle aches, and fatigue, as due to an 
undiagnosed illness; however, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in February 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board recognizes that the RO denied the appellant's 
claims on the merits, whereas the Board has concluded that 
the claims are not well grounded.  The United States Court of 
Appeals for Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to submit a well-grounded claim for service connection for 
the claimed conditions and the reasons why his current claims 
are inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).


ORDER

A 10 percent disability evaluation for patellofemoral 
syndrome, right knee, and a 10 percent disability evaluation 
for patellofemoral syndrome, left knee, are granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Service connection for memory loss as due to an undiagnosed 
illness is denied.

Service connection for muscle aches as due to an undiagnosed 
illness is denied.

Service connection for fatigue as due to an undiagnosed 
illness is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

